Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the RCE filing of 6-13-2022. Claims 1, 4-13 and 17-23 are pending and have been considered below:
Claim Rejections - 35 USC § 112


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-13 and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (“Lei” 20040268299 A1) in view of Perschk (Perschk-A 20170300768 A1), Bucur et al. (“Bucur” 20200150935 A1) and Perschk (20170024792 A1).
Claim 1: Lei disclose a method for creating a website comprising a graphical user interface with input option (Paragraph 20), on a data processing device, in order to operate said website by said data processing device, by means of which input a determinable action, a determinable representation or a process can be triggered (Paragraphs 22-25; provides objects that represents a plurality of items/fields) (Paragraph 20; code to sketch page layout); 
Lei may not explicitly disclose which website comprises a picture displayed on said data processing device which picture only visually depicts at least one image and/or at least one text field and/or at least one input field to be triggered, which image or text field or input field can selected via an operating pointer of the data processing device, 
Perschk-A discloses a picture that represents an image for analysis (Paragraph 13-23), further an interface is provided  with graphical objects/images that allow for selection by an operating pointer (abstract), and utilizing reference code to display the potential website (Paragraphs 30 and 34-35; coding). It would be readily understood and obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that interactions in Lei would have pointer/mouse input capability and Perschk-A provides image recognition regarding the cursor location and would deliver additional analysis with coding to access a website ensuring an intuitive and efficient user experience.  
Lei also may not explicitly disclose characterized in that the picture of the website to be created is provided at least one line of code, by means of which a connection to an evaluation unit; 
Bucur discloses the creation of a website through data sets including images (Paragraph 36); further disclosed is a canvas/picture which is associated with code to trigger an evaluation for mapping capability (Figures 13-14 and Paragraphs 135-137). It would be readily understood and obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device ready for improvements and provide images in Lei which would create a picture with code to be evaluated in order to trigger a mapping as taught by Bucur. One would have been motivated to provide the picture functionality as an enhanced visual coding for improved user feedback. 
Further, Lei may not explicitly disclose fields which can be selected via an operating pointer of the data processing device; nor by means of which a connection to an evaluation unit of a data processing system can be established if an area of any one of the at least one image or the at least one text field or the at least one input field of the displayed picture is selected by the operating pointer, wherein the evaluation unit evaluates an image content of the area which surrounds the operating pointer to determine which action or representation or which process should be triggered by the area selected by the operating pointer;
First, Perschk discloses a picture that represents an image for analysis (Paragraph 7) and further interface that is created with graphical objects/images that allow for selection by an operating pointer (Paragraph 27), utilizing reference code (Paragraph 19) and further discloses image content surrounding the pointer being evaluated through image analysis to trigger an execution (Paragraph 29). It would be readily understood and obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that interactions in Lei would have pointer/mouse input capability and Perschk provides an explicit recital of the well-known functionality, further the image recognition regarding the pointer location would provide additional analysis for enhanced operation capability ensuring an intuitive and efficient user experience.  
Lei and Perschk also disclose the relevant action, the representation, or the relevant process is carried out by the data processing system or the data processing device after the evaluation and is displayed on the data processing device
(Lei: Paragraphs 6, 36 and claim 2; processing system evaluates the request for access to an application and the configuration is provided and Perschk: Paragraph 27-29; processing system captures the pointer input and it is subjected to the program for evaluation and a presentation is provided afterwards).

Claim 4: Lei, Perschk-A, Bucur and Perschk disclose a method according to claim 1, wherein the graphical user interface is first created with the line of code on the website, and in that the graphical user interface is then provided with the areas of the at least one image or the at least one input field shown on a screen of the data processing device (Lei: Figure 4:415 and Paragraphs 22-26; objects selected from gallery are generated as code for the application UI and Perschk: Paragraphs 9 and 19).
Claim 5: Lei, Perschk-A, Bucur and Perschk disclose a method according to claim 1, wherein, on the website, the graphical user interface is first provided with the areas of the at least one image and the at least one input field shown on a screen of the data processing device, and then the line of code is integrated (Lei: Figure 4:415 and Paragraphs 22-26; objects selected from gallery are generated as code for the application UI).
Claim 6: Lei, Perschk-A, Bucur and Perschk disclose a method according to claim 5, wherein the graphical user interface is divided into the areas of the at least one image or the at least one input field which can be selected by the operating pointer (Perschk: Figure 1; divided area with images and Paragraph 18 and 26-29; mouse input).
Claim 7: Lei, Perschk-A, Bucur and Perschk disclose a method according to claim 6 wherein the line of code contains an identification code by which an owner and/or operator of the website is identified (Lei: Paragraph 20; provides logo identifying website).
Claim 8: Lei, Perschk-A, Bucur and Perschk disclose a method according to claim 7, wherein the at least one image to be displayed on the graphical user interface is selected from an image gallery of the data processing system (Lei: Figure 4:415 and Paragraphs 22-23; objects selected from gallery and Perschk: Figure 1 and Paragraphs 26-29; image gallery).
Claim 9: Lei, Perschk-A, Bucur and Perschk disclose a method according to claim 7, wherein the at least one image to be displayed on the graphical user interface is freely selectable (Lei: Figure 4:415 and Paragraphs 22-23; objects selected from gallery and Perschk: Figure 1 and Paragraphs 26-29; image selectable). 
Claim 10: Lei, Perschk-A, Bucur and Perschk disclose a method according to claim 4, wherein the graphical user interface is divided into the areas of the at least one image or the at least one input field which can be selected by the operating pointer (Perschk: Figure 1; divided area with images and Paragraph 18 and 26-29; mouse input).
Claim 11: Lei, Perschk-A, Bucur and Perschk disclose a method according to claim 10, wherein the line of code contains an identification code by which an owner and/or operator of the website is identified (Lei: Paragraph 20; provides logo identifying website).
Claim 12: Lei, Perschk-A, Bucur and Perschk disclose a method according to claim 11, wherein the at least one image to be displayed on the graphical user interface is selected from an image gallery of the data processing system (Lei: Figure 4:415 and Paragraphs 22-23; objects selected from gallery).
Claim 13: Lei, Perschk-A, Bucur and Perschk disclose a method according to claim 11, wherein the at least one image to be displayed on the graphical user interface is freely selectable (Lei: Figure 4:415 and Paragraphs 22-23; objects selected from gallery and Perschk: Figure 1 and Paragraphs 26-29; image selectable). 
Claim 17: Lei, Perschk-A, Bucur and Perschk disclose a method according to claim 1, wherein the graphical user interface is divided into the areas of the at least one image or the at least one input field which can be selected by the operating pointer (Perschk: Figure 1; divided area with images and Paragraph 18 and 26-29; mouse input).
Claim 18: Lei, Perschk-A, Bucur and Perschk disclose a method according to claim 1, wherein the line of code contains an identification code by which an owner and/or operator of the website is identified (Lei: Paragraph 20; provides logo identifying website).
Claim 19: Lei, Perschk-A, Bucur and Perschk disclose a method according to claim 1, wherein the at least one image to be displayed on the graphical user interface is selected from an image gallery of the data processing system (Lei: Figure 4:415 and Paragraphs 22-23; objects selected from gallery).
Claim 20: Lei, Perschk-A, Bucur and Perschk disclose a method according to claim 1, wherein the at least one image to be displayed on the graphical user interface is freely selectable (Lei: Figure 4:415 and Paragraphs 22-23; objects selected from gallery and Perschk: Figure 1 and Paragraphs 26-29; image selectable). 
Claim 21: Lei, Perschk-A, Bucur and Perschk disclose a method according to claim 1, wherein the operating pointer is a mouse arrow, a finger of the user, a stylus, or is embodied by focusing of a user’s eye (Perschk: Paragraphs 27 and 35; mouse pointer).
Claim 22 is similar in scope to claim 1 and therefore rejected under the same rationale.   
Claim 23 is similar in scope to claim 7 and therefore rejected under the same rationale.   


Response to Arguments
Applicant's arguments have been fully considered, however have not been found persuasive. 
Perschk-A further details a picture/graphical element where image analysis is performed utilizing coding to trigger access for particular display presentation. 









Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Varadhan et al. (9483793 B1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        8-8-2022